
	
		I
		112th CONGRESS
		1st Session
		H. R. 2818
		IN THE HOUSE OF REPRESENTATIVES
		
			August 12, 2011
			Ms. Fudge introduced
			 the following bill
		
		
			September 6, 2011
			Referred to the Committee on Education and
			 Workforce
		
		A BILL
		To provide temporary housing during school breaks to
		  students who are homeless or in foster care.
	
	
		1.Short titleThis Act may be cited as the
			 No Child Left Outside Act of
			 2011.
		2.Temporary housing
			 during school breaks for homeless and foster children attending institutions of
			 higher education
			(a)Expanding
			 required servicesSubsection
			 (b) of section 402D of the Higher Education Act of 1965 (20 U.S.C. 1001 et
			 seq.) is amended—
				(1)by striking
			 and at the end of paragraph (5);
				(2)by striking the
			 period at the end of paragraph (6) and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(7)securing temporary housing during breaks in
				the academic year for—
							(A)students who are
				homeless children and youths (as such term is defined in section 725 of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)) or were formerly
				homeless children and youths; and
							(B)students who are
				in foster care or are aging out of the foster care
				system.
							.
				(b)Conforming
			 amendmentsSection 402D of such Act is further amended in
			 subsection (c)—
				(1)by inserting
			 and after the semicolon at the end of paragraph (4);
				(2)by striking
			 paragraph (5); and
				(3)by redesignating
			 paragraph (6) as paragraph (5).
				(c)Effective
			 dateThe amendments made by this Act shall apply to grants
			 awarded after the date of the enactment of this Act.
			
